
	
		II
		111th CONGRESS
		1st Session
		S. 2668
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the suspension of duty on erasers
		  of vulcanized rubber other than hard rubber or cellular
		  rubber.
	
	
		1.Erasers of vulcanized rubber
			 other than hard rubber or cellular rubber
			(a)In
			 generalHeading 9902.25.51 of the Harmonized Tariff Schedule of
			 the United States (relating to erasers of vulcanized rubber other than hard
			 rubber or cellular rubber) is amended by striking the date in the effective
			 period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
